Citation Nr: 9913921	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-37 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a skin disability, 
to include as a result of exposure to Agent Orange.  

3.  Entitlement to service connection for hypertension, to 
include as a result of exposure to Agent Orange.  

4.  Entitlement to service connection for a psychiatric 
disability, other than post-traumatic stress disorder, to 
include as a result of exposure to Agent Orange.

5.  Entitlement to service connection for a right foot 
disability, to include as a result of exposure to Agent 
Orange.  

6.  Entitlement to service connection for cramps in both 
legs, to include as a result of exposure to Agent Orange.  

7.  Entitlement to service connection for a low back 
disability as a result of exposure to Agent Orange.  


WITNESS AT HEARING ON APPEAL

The veteran and his wife    


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the San 
Juan, Puerto Rico Regional Office (hereinafter RO).  As the 
veteran at his November 1996 hearing the veteran offered 
testimony concerning issues not herein developed.  To the 
extent he desires to raise claims as to additional issues, he 
should do so, with specificity, at the RO.  The only issues 
fully developed for appellate review are those set forth on 
the title pages.


FINDINGS OF FACT

1.  The veteran served on active duty in the Republic of 
Vietnam during the Vietnam era.

2.  A current diagnosis of post-traumatic stress disorder is 
not shown.  

3.  There is no competent evidence of record showing that the 
veteran has a current disability associated with a skin 
disorder, hypertension, a psychiatric disability, a right 
foot disability or a disability characterized by cramps in 
both legs which can be attributed to in-service Agent Orange 
exposure or an in-service disease or injury.

4.  There is no competent evidence of record showing that the 
veteran has a current back disability which can be attributed 
to in-service Agent Orange exposure.  


CONCLUSIONS OF LAW

1.  A well-grounded claim for entitlement to service 
connection for post-traumatic stress disorder has not been 
presented.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 
38 C.F.R. § 3.303 (1998).  

2.  Well-grounded claims for entitlement to service 
connection, to include as a result of exposure to Agent 
Orange during service, for a skin disorder, hypertension, a 
psychiatric disability, a right foot disability or a 
disability characterized by cramps in both legs have not been 
presented.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (1998).

3.  A well-grounded claim for entitlement to service 
connection for a back disability as a result of exposure to 
Agent Orange during service has not been presented.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  There are some disabilities, 
including hypertension, for which service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A veteran who has had active service in the Republic of 
Vietnam during the Vietnam era, and who has any of the 
diseases listed in the regulation regarding presumptive 
service connection, shall be presumed to have been exposed 
during such service to an herbicide agent, to include "Agent 
Orange," unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  38 C.F.R. § 3.307(a)(6)(iii) (1997).  The 
diseases for which service connection may be presumed based 
on exposure to an herbicide agent under 38 C.F.R. § 3.309(e) 
are as follows: Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, Multiple 
myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, Porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  "Note 1" provides that the term "soft-
tissue sarcoma" includes the following:

Adult fibrosarcoma
Dermatofibrosarcoma protuberans
Malignant fibrous histiocytoma
Liposarcoma
Leiomyosarcoma
Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
Rhabdomyosarcoma
Ectomesenchymoma
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
Proliferating (systemic) angioendotheliomatosis
Malignant glomus tumor
Malignant hemangiopericytoma
Synovial sarcoma (malignant synovioma)
Malignant giant cell tumor of tendon sheath
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas
Malignant mesenchymoma
Malignant granular cell tumor
Alveolar soft part sarcoma
Epithelioid sarcoma
Clear cell sarcoma of tendons and aponeuroses
Extraskeletal Ewing's sarcoma
Congenital and infantile fibrosarcoma
Malignant ganglioneuroma

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter Court) has held that where the issue 
involves medical causation, competent medical evidence that 
shows that the claim is plausible or possible is required to 
set forth a well-grounded claim.  Caluza v. Brown, 7 Vet. 
App. at 498 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

"A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  There is no further duty 
to assist the veteran if a well-grounded claim is not 
submitted.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
Murphy v.  Derwinski, 1 Vet. App. 78 (1990).  The evidentiary 
assertions by the veteran are to be accepted as true for the 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  See King v. Brown, 5 Vet. App. 19 (1993).  
The Court has stated that a well-grounded claim for service 
connection requires medical evidence of a present disability.  
See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The 
veteran as a layperson is not competent to provide such 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  The Court has also stated that medical evidence 
showing a nexus between present disability and in-service 
pathology is required to form a well-grounded claim for 
service connection.  Caluza, 7 Vet. App. 498, 506 (1995); see 
also Edenfield v. Brown, 8 Vet. App. 384, 388 (1995).

Applying the above legal criteria to the facts of the instant 
case, the Board notes initially that the veteran's DD Form 
214 indicates the veteran's active service included duty in 
the Republic of Vietnam during the Vietnam War.  Turning 
first to the claim for service connection for post-traumatic 
stress disorder, the veteran contends that as a result of 
stressful events incurred during his service in Vietnam, to 
include falling down a hill after being shelled by enemy 
mortars, he currently has flashbacks, nightmares and other 
symptoms of post-traumatic stress disorder.  However, there 
is of record no diagnosis of post-traumatic stress disorder 
from a psychiatrist or other mental health professional, and 
it was concluded following a VA post-traumatic stress 
disorder examination conducted in February 1996 that the 
veteran did not have a psychiatric disorder.  Thus, while it 
is alleged that the veteran has a present disability 
associated with post-traumatic stress disorder, there is no 
objective evidence indicating that the veteran has post-
traumatic stress disorder.  The veteran is not competent to 
state whether he has current disability due to post-traumatic 
stress disorder, and absent competent evidence from a medical 
professional diagnosing this condition, the claim for service 
for post-traumatic stress disorder must be found to be not 
well-grounded.  See Brammer, 3 Vet. App. at 223; Espiritu, 2 
Vet. App. at 492, 495. 

In making the above determination, the Board has considered 
the references made by the veteran at his November 1996 
hearing to claimed treatment for post-traumatic stress 
disorder by a Dr. Castillo in Ponce.  However, as the Court 
has held that "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it [is] through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence [sufficient to form a well-grounded 
claim for service connection]," the Board finds this 
testimony to not be sufficient evidence to comprise a well-
grounded claim for entitlement to service connection for 
post-traumatic stress disorder.  Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995). 

Turning to the other claims on appeal, the Board notes 
initially that the veteran's service medical records are not 
available, as they were destroyed in the 1973 fire at the 
National Personnel Records Center in St. Louis, Missouri.  
Evidence of record indicates the RO has conducted efforts to 
obtain service medical records from alternative sources, and 
there is no indication that additional development to obtain 
service medical records would yield any positive results. 

The pertinent post-service evidence included VA outpatient 
treatment records dated in 1995 reflecting treatment for a 
back disability, high blood pressure, a skin rash, and 
"anxiety syndrome."  The outpatient treatment reports of 
record dated in 1995 do not reflect treatment for a chronic 
disability resulting from a right foot disorder or leg 
cramping.  Significantly, none of the post-service medical 
evidence contains a medical conclusion attributing high blood 
pressure, a skin rash, a psychiatric disability, a right foot 
disability, leg cramping or a back disability to exposure to 
Agent Orange during service.  Moreover, there is no competent 
evidence linking high blood pressure, a skin rash, a 
psychiatric disability, a right foot disability, or leg 
cramping to an in-service event, symptomatology or pathology.  
While the Board has considered the contentions and testimony 
to the contrary presented by the veteran, he, as indicated 
above, is not competent to establish such a link.  
Accordingly, the Board finds the claims for service 
connection for a back disability due to exposure to Agent 
Orange, and service connection for high blood pressure, a 
skin rash, a psychiatric disability, a right foot disability, 
and leg cramping as result of exposure to Agent Orange and on 
a "direct" basis to be not well-grounded.  See Edenfield, 8 
Vet. App. at 384, 388; Caluza, 7 Vet. App. at 498, 506; 
Espiritu, 2 Vet. App. at 492, 495. 

Finally, the appellant has indicated that he is taking 
medication for all of the disorders at issues.  That may be 
true, however, that does not provide a basis for allowance of 
any of the claims.  To warrant allowance of service 
connection, as has been noted, it is necessary not only that 
there be current disability, but that there be, at a minimum, 
competent evidence that associates it with service.  As 
discussed, there is no such evidence in this case.

In finding the claims for service connection on appeal to be 
not well grounded, the obligation of the RO under 38 U.S.C.A. 
§ 5103(a) and the holding in Robinette, 8 Vet. App. at 69, 
77-80, to advise the veteran of the evidence needed to 
complete his application when he has failed to present a 
well-grounded claim has been considered.  In particular, the 
Board has weighed whether the references made by the veteran 
at his November 1996 hearing to claimed treatment for post-
traumatic stress disorder by a Dr. Castillo in Ponce mandates 
a remand to obtain records of this purported treatment.  
However, as the Board concludes that the obligations of the 
RO under the holding in Robinette  have been fulfilled by the 
RO to the extent that it has informed the veteran that his 
claims were being denied due to his failure to submit medical 
evidence to support his claims, the Board concludes that the 
additional delay in the adjudication of the veteran's claims 
which would result from a remand to obtain the records of Dr. 
Castillo would not be justified.  Moreover, it is noted that 
the there is no indication that there are any other medical 
reports that are available which would support the veteran's 
claims.  

Finally, in finding the claims on appeal to be not well-
grounded, the Board recognizes that the RO denied the issues 
on appeal on a different basis.  It is the conclusion of the 
Board, however, that there is no prejudice to the veteran in 
doing so, as he was informed of the evidence needed to 
establish entitlement to the benefits requested.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).



ORDER

The claim for entitlement to service connection for post-
traumatic stress disorder is not well-grounded and is 
therefore denied.  

The claim for entitlement to service connection for a skin 
disability, to include as a result of exposure to Agent 
Orange, is not well-grounded and is therefore denied.  

The claim for entitlement to service connection for 
hypertension, to include as a result of exposure to Agent 
Orange, is not well-grounded and is therefore denied.  

The claim for entitlement to service connection for a 
psychiatric disability, other than post-traumatic stress 
disorder, to include as a result of exposure to Agent Orange, 
is not well-grounded and is therefore denied. 

The claim for entitlement to service connection for a right 
foot disability, to include as a result of exposure to Agent 
Orange, is not well-grounded and is therefore denied.  

The claim for entitlement to service connection for cramps in 
both legs, to include as a result of exposure to Agent 
Orange, is not well-grounded and is therefore denied. 

The claim for entitlement to service connection for a low 
back disability as a result of exposure to Agent Orange is 
not well-grounded and is therefore denied.   


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

